Citation Nr: 1825895	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  16-19 151A	)	DATE
Advanced on the Docket	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Guaynabo, Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for hepatitis C with hepatitis B.

2.  Entitlement to service connection for a sleep disorder. 

3.  Entitlement to service connection for diabetic neuropathy of the left lower extremity.

4.  Entitlement to service connection for diabetic neuropathy of the right lower extremity.

5.  Entitlement to service connection for hypertensive cardiovascular disease.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus, type II.

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and anxiety disorder.

8.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for high cholesterol.

9.  Entitlement to service connection for diabetes mellitus, type II.

10.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and anxiety disorder.

11.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ORDER

New and material evidence with respect to the claim of service connection diabetes mellitus, type II, has been received; that claim is reopened, and to this limited extent, the appeal of that issue is granted.

New and material evidence with respect to the claim of service connection for an acquired psychiatric disability, to include major depressive disorder and anxiety disorder, has been received; that claim is reopened, and to this limited extent, the appeal of that issue is granted.

New and material evidence not having been received, the Veteran's application to reopen the previously denied claim for entitlement to service connection for high cholesterol is denied.

Entitlement to a rating in excess of 40 percent for hepatitis C with hepatitis B is denied.





FINDINGS OF FACT

1.  The Veteran's claims for service connection for diabetes mellitus, type II, an acquired psychiatric disability, to include major depressive disorder and anxiety disorder, and high cholesterol, were denied in an August 2013 rating decision; the Veteran did not perfect an appeal.

2.  The evidence submitted since the August 2013 rating decision, pertinent to the claims for service connection for diabetes mellitus, type II and an acquired psychiatric disability, to include major depressive disorder and anxiety disorder, are neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims.  

3.  The evidence submitted since the August 2013 rating decision, pertinent to the claim for service connection for high cholesterol is either cumulative or redundant, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim; the diagnoses of high cholesterol and hypercholesterolemia are laboratory test results that are not disabilities for VA compensation purposes.

4.  For the entire appeal period, the Veteran's hepatitis C with hepatitis B has been manifested by symptoms of daily fatigue, intermittent malaise, and the presence of hepatomegaly.  There is no evidence of substantial weight loss or incapacitating episodes having a total duration of at least six weeks during the past 12-month period.


CONCLUSIONS OF LAW

1.  The August 2013 rating decision that denied the claims of entitlement to service connection for diabetes mellitus, an acquired psychiatric disability, and high cholesterol, is final.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.  Since the August 2013 rating decision, new and material evidence has been received, and the claim of entitlement to service connection for diabetes mellitus, type II, is reopened.  38 U.S.C. §5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  Since the August 2013 rating decision, new and material evidence has been received, and the claim of entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder and anxiety disorder, is reopened.  38 U.S.C. §5108 (2012); 38 C.F.R. § 3.156 (2017).

4.  Since the August 2013 rating decision, new and material evidence has not been received, and the claim of entitlement to service connection for high cholesterol is not reopened.  38 U.S.C. §5108 (2012); 38 C.F.R. § 3.156 (2017).

5.  The criteria for a rating in excess of 40 percent for hepatitis C with hepatitis B have not been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.114, Diagnostic Code 7354 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from June 1973 to June 1975.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a January 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Guaynabo, Puerto Rico.

The issue of entitlement to an earlier effective date for the grant of a 40 percent rating for the Veteran's hepatitis C with hepatitis B disability has been raised by the record in a May 2016 VA Form 9, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

I. Claims to Reopen

VA may reopen and review a previously denied claim if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C. § 5108 (2012).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The United States Court of Appeals for Veterans Claims held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156 (a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010). 

The provisions of 38 U.S.C. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

A. Diabetes Mellitus Type II

The Veteran originally filed a claim of service connection for diabetes mellitus in November 2011.

In August 2013, the RO denied the claim of service connection for diabetes mellitus, type II on the basis that the evidence did not show this condition was either incurred in or caused by service.

Since August 2013, the Veteran has submitted private and VA treatment records.  In particular, a November 2013 private medical report from Dr. C. M-Q. suggests that the Veteran has diabetes mellitus, type II that is related to service.  This evidence is new in that the evidence was not of record at the time of the August 2013 rating decision.  For the purposes of determining whether new and material evidence has been submitted, the Board finds that the low threshold to reopen the claim has been met because there is new evidence relating the Veteran's which was part of the element that was lacking in the prior denial.  Based on the evidence, the claim for service connection for diabetes mellitus, type II, is reopened.  To this extent, the appeal is granted.

B. Acquired Psychiatric Disorder

The Veteran originally filed a claim of service connection for depression in November 2011.

In August 2013, the RO denied the claim of service connection for depressive disorder not otherwise specified (NOS) on the basis that the evidence did not show this condition was either incurred in or caused by service.

Since August 2013, the Veteran has submitted private and VA treatment records.  In particular, a November 2013 private medical report from Dr. C. M-Q. suggests that the Veteran has a psychiatric disorder that is related to service.  This evidence is new in that the evidence was not of record at the time of the August 2013 rating decision.  For the purposes of determining whether new and material evidence has been submitted, the Board finds that the low threshold to reopen the claim has been met because there is new evidence relating the Veteran's which was part of the element that was lacking in the prior denial.  Based on the evidence, the claim for service connection for an acquired psychiatric disorder, to include major depressive disorder and anxiety disorder, is reopened.  To this extent, the appeal is granted.




C. High Cholesterol 

The Veteran originally filed a claim of service connection for high cholesterol in November 2011.

In August 2013, the RO denied the claim of service connection for high cholesterol on the basis that high cholesterol is not subject to service connection.

The evidence since the August 2013 denial is cumulative and redundant.  The lay and medical evidence reflects that the Veteran suffers from high cholesterol and hypercholesterolemia, which are defined as "excessive cholesterol in the blood."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1922 (32d ed. 2012).  The basis for the prior denial, however, was that high cholesterol is not a disability for which service connection may be granted.  The evidence received since the prior denial does not in any way address or change this fact.  A current disability is still required to establish entitlement to compensation.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303 (a).  While a "disability" for the purposes of awarding VA disability benefits is not only a disease or an injury, but also any "other physical or mental defect," 38 U.S.C. § 1701 (1); Allen v. Brown, 7 Vet. App. 439, 444-45 (1995) (applying the definition of disability in section 1701(1) to statutes describing "eligibility for disability compensation for service connected disabilities"), VA has made clear that high cholesterol and hypercholesterolemia are not disabilities for which VA compensation benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (supplementary information preceding Final Rule amending the criteria for evaluating endocrine system disabilities indicating that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities; therefore, they are not appropriate entities for the rating schedule).  Although not necessarily binding on the Board, the reasoning in the supplementary information, that laboratory test results are merely measurements and not disabilities under VA law and regulations, is persuasive and consistent with the views of the Secretary.  See 38 U.S.C. § 7104  (c) (2012); 38 C.F.R. §§ 19.5, 20.101(a) (2017) (stating that the Board is bound by the applicable statutes and regulations, opinions of VA's general counsel, and instructions of the Secretary, but not by Department manuals, circulars, or similar administrative issues).

Thus, although high cholesterol may be a risk factor for disability or due to an underlying disability, it is not itself a disability for VA purposes and there is neither argument nor evidence that the Veteran's high cholesterol is either a risk factor or due to an underlying disability.  

As high cholesterol is not a disability for which service connection may be granted, the evidence received since the prior denial is cumulative and redundant of the evidence already of record, because it continues to show that the Veteran has not met the current disability requirement.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes).  The evidence received since the prior denial is thus not new and material and the criteria for reopening have therefore not been met.  As the threshold burden of submitting new and material evidence has not been met, the benefit of the doubt doctrine is not for application.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

II. Hepatitis C with Hepatitis B Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Disabilities must be viewed in relation to their entire history.  38 C.F.R. § 4.1.  VA is required to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. 
§ 4.2.  VA is also required to evaluate functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the claimant's ordinary activity.  38 C.F.R. § 4.10.

If there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for different periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (b); 38 C.F.R. § 4.3.

The Veteran's service-connected hepatitis C with hepatitis B is rated as 40 percent disabling pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7354.  Under this Diagnostic Code, a 40 percent rating is warranted for daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12-month period.  A 60 percent rating is warranted for daily fatigue, malaise and anorexia, with substantial weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least 6 weeks during the past 12- month period, but not occurring constantly.  Finally, a 100 percent rating is assigned for near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).

The schedule indicates at Note (1): Evaluate sequelae, such as cirrhosis or malignancy of the liver, under an appropriate diagnostic code, but do not use the same signs and symptoms as the basis for evaluation under Diagnostic Code 7345 and under a diagnostic code for sequelae.  38 C.F.R. §§ 4.14, 4.115, Diagnostic Code 7354.

The schedule further indicates at Note (2): For purposes of evaluating conditions under diagnostic code 7354, "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  38 C.F.R. § 4.115, Diagnostic Code 7354.

The Veteran underwent a VA examination in December 2014.  The examiner indicated that continuous medication was not required for control of the Veteran's liver conditions.  Current signs or symptoms attributable to his service-connected hepatitis C with hepatitis B were daily fatigue, intermittent malaise, and hepatomegaly.  The Veteran did not have any incapacitating episodes (with    symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and       right upper quadrant pain) due to his liver conditions during the past 12 months.  There were no signs or symptoms attributable to cirrhosis of the liver, biliary cirrhosis or cirrhotic phase of sclerosing cholangitis.

Upon review, the Board finds that a rating in excess of 40 percent is not warranted.  Under Diagnostic Code 7354, a 60 percent rating is warranted for daily fatigue, malaise, and anorexia, with substantial weight loss (or other evidence of malnutrition), and hepatomegaly, or; incapacitating episodes having a total duration of at least six weeks during the past 12-month period, but not occurring constantly. In this case, while daily fatigue is shown, daily malaise and daily anorexia are not shown; nor is substantial weight loss or other evidence of malnutrition shown.  There is no medical evidence that the Veteran has ever had incapacitating episodes requiring bed rest.  See, Diagnostic Code 7354, Note (2).

As such, the Board finds that a rating in excess of 40 percent is not warranted. 


REMAND

Acquired Psychiatric Disorder

The Veteran asserts that he has an acquired psychiatric disorder that is related to service.  A June 1973 Report of Medical history for enlistment shows the Veteran's report of excessive worry.  Since service, the Veteran was afforded a July 2013 VA examination.  He received an axis I diagnosis of depressive disorder NOS and polysubstance abuse in full, sustained remission.  An etiology opinion was not provided.  VA treatment records also show treatment for and diagnoses of major depressive disorder and anxiety disorder.  The Veteran has not been afforded a VA examination with the opportunity to obtain an opinion to determine whether any currently diagnosed psychiatric disorder is associated with service.  The evidence of record meets the low threshold for obtaining a VA examination in this case, and one should be provided to determine the nature and etiology of the Veteran's claimed acquired psychiatric disorder.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Sleep Disorder, Diabetic Neuropathy of the Left and Right Lower Extremities, Hypertensive Cardiovascular Disease, and Diabetes Mellitus Type II

Post-service, VA treatment records reflect that the Veteran has been prescribed medication for insomnia and has current diagnoses of diabetic neuropathy of the left and right lower extremities, hypertensive cardiovascular disease, and diabetes mellitus, type II.

In a November 2013 private medical opinion by Dr. C. M.-Q., he opined that the Veteran's sleep disorder started during his military service and persisted since then.  He also opined that the Veteran's diagnosed diabetic neuropathy of the left and right lower extremities, hypertensive cardiovascular disease, and diabetes mellitus, type II were related to his military service.  However, Dr. C. M.-Q. did not provide any rationale for his opinions.  Therefore, the Board finds these opinions lack probative value because no rationale had been provided by the physician.

However, the Veteran has not been afforded VA examinations with the opportunity to obtain an opinion to determine whether any of these claimed disabilities are associated with service.  Despite a lack of rationale, Dr. C. M.-Q.'s opinions suggest that the Veteran's claimed conditions had onset in service and the Board finds that the evidence of record meets the low threshold for obtaining VA examinations in this case, and such should be provided to determine the nature and etiology of the Veteran's claimed sleep disorder, diabetic neuropathy of the left and right lower extremities, hypertensive cardiovascular disease, and diabetes mellitus, type II.  See McLendon, 20 Vet. App.at 83.

TDIU

The Board finds that the Veteran's claim for a TDIU is inextricably intertwined with the issues remanded herein.  Therefore, adjudication of the TDIU claim would be premature at this juncture.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA psychiatric examination.

The examiner is asked to determine if the Veteran currently meets (or met at any time during the pendency of this appeal, even if currently resolved) the diagnostic criteria for a diagnosis of major depressive disorder, anxiety disorder, or any other acquired psychiatric disorder.  The examiner must clearly identify each psychiatric disorder found to be present at any point during the appeal.

The examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed psychiatric disorder, to include major depressive disorder and anxiety disorder, if diagnosed, either commenced during or is otherwise etiologically related to the Veteran's period of service. 

If the examiner finds the Veteran currently does not, and did not at any time during the course of the appeal, meet the diagnostic criteria for a diagnosis of major depressive disorder and/or anxiety disorder, the examiner must explain why the diagnosis of major depressive disorder and/or anxiety disorder reflected in the record during the course of the appeal is not a valid diagnosis. 

A complete rationale for the opinion is requested.

2. Schedule the Veteran for an examination regarding his service connection claim for a sleep disorder.  The selected examiner must provide an opinion addressing whether it is at least as likely as not (50 percent probability or greater) the claimed disability is the result of disease or injury in active service.

The examiner is advised the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

The examination report must include a complete rationale for the opinion provided.  

3. Schedule the Veteran for an examination regarding his service connection claim for diabetic neuropathy of the left and right lower extremities.  The selected examiner must provide an opinion addressing whether it is at least as likely as not (50 percent probability or greater) the claimed disability is the result of disease or injury in active service.

The examiner is advised the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

The examination report must include a complete rationale for the opinion provided.  

4. Schedule the Veteran for an examination regarding his service connection claim for hypertensive cardiovascular disease.  The selected examiner must provide an opinion addressing whether it is at least as likely as not (50 percent probability or greater) the claimed disability is the result of disease or injury in active service.

The examiner is advised the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

The examination report must include a complete rationale for the opinion provided.  

5. Schedule the Veteran for an examination regarding his service connection claim for diabetes mellitus, type II.  The selected examiner must provide an opinion addressing whether it is at least as likely as not (50 percent probability or greater) the claimed disability is the result of disease or injury in active service.

The examiner is advised the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

The examination report must include a complete rationale for the opinion provided.  

6. Readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	S. Gordon, Associate Counsel

Department of Veterans Affairs


